DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 1/28/2021.  Claims 1-7, 9-10 and 22-25 and 27-29 are pending of which Claims 1 and 6 were amended and Claims 27-29 were added.  Claims 8, 11-21 and 26 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 1/28/2021.   
Claim Objections
Claims 27 and 29 are objected to because of the following informalities:  the term “glycidoxypropyltrimethoxysilane” appears to be a miss-spelling of the term “glycidoxypropyltrimethoxysilane”.  This appears to be the case for every claim with the term “glycidoxypropyltrimethoxysilane”, like Claims 6, 7, 23, and 25.  Correction is needed.   
Claim Rejections - 35 USC § 112(b)
Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 27-29, Claim 27 recites “. . . wherein the 3-glycidoxyproplytrimethoxysilane covalently couples the silicate to the polyethyleneimine …”  This recitation is unclear and indefinite because Claim 27 is to a coating system to be applied which has a primer, therefore, is the covalently coupling in the primer itself before application of the coating system, as in ‘covalently coupled’ or after application and some process step such as drying or curing?   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0161603, Heimann et al (hereinafter “Heimann”) in view of U.S. 6,189,780, Shoji et al (hereinafter “Shoji”) evidenced by CAS Registry Number-13454-72-3, Scifinder American Chemical Society (ACS) 2020 (hereinafter “RN-13454-72-3”), further in view of CN 106726628, Shen and further in view of U.S. 20160208115, Kato et al (hereinafter “Kato”) evidenced by Derwent-Acc-No 1976-00729X for JP50044137 (hereinafter referred to as “1976-00729X” and further in view of CN 105886077, Huaquing.    
For CN 105886077 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be 
Regarding Claims 1-3, 5-6, and 24, Heimann discloses in the entire document particularly in the abstract and at ¶s 0009, 0040, 0043, and 0052 a silicate containing coating or film upon a metallic surface {i.e. reading on primer} which refers to a metal article or body as well as a non-metallic member having an adhered metal or conductive layer.  Examples of suitable metal surfaces comprise at least one member selected from the group consisting of galvanized surfaces, sheradized surfaces, zinc, iron, steel, brass, copper, nickel, tin, aluminum, lead, cadmium, magnesium, and alloys thereof.  The silicate containing medium for the coating can be a fluid bath, gel, spray, fluidized beds, among other methods for contacting the substrate with the silicate medium, where examples of the silicate medium comprise a bath containing at least one silicate like potassium silicate, calcium silicate, lithium silicate, sodium silicate, ammonium silicate, compounds releasing silicate moieties or species, among other silicates, a gel comprising at least one silicate and a thickener, among others.  The medium can comprise a bath comprising at least one of potassium silicate {i.e. for Claim 2}, calcium silicate, lithium silicate, sodium silicate, ammonium silicate, compounds releasing silicate moieties or species, among other silicates, and normally, the bath comprises at least one water-soluble silicate such as sodium silicate and de-ionized water and optionally at least one dopant (e.g. chlorides among other monovalent species). Typically, the at least one dopant is water soluble or dispersible within an aqueous medium.  The metallic surface that is treated (e.g., forming the mineral layer) with the silicate containing coating can possess improved corrosion resistance, increased pending claim 3 and according to MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Also Heimann divulges at ¶s 0007 and 0052 that the silicate medium can have a dopant of zinc oxide to control or modify the characteristics of the film or layer {i.e. for Claim 6}.  
Although Heimann discloses silicate with a dopant like zinc oxide, Heimann does not expressly disclose the primer cerium (III) phosphate.  
Shoji directed to surface treatment of metal with a silicate treatment as disclosed in the abstract and at col. 3, lines 14-23 and 51-64; col. 5, lines 4-9 and 42-52 at (39) -(40); col. 6, lines 12-54; col. 7, lines 5-20; col. 11, lines 4-33; col. 15, lines 4-14 and 57-67; and example 10, the surface treated metal materials 3)3); cerium tris(metaphosphate); and cerium(3+) metaphosphate.  The surface treated metal material according to any of (1) to (12) further can contain calcium silicate, zirconium silicate.  From Cols. 6 and 11 the rare earth element compound such as a cerium compound, etc., an effect of reinforcing the barrier effect of the corrosion resistant coating layer or suppressing elution of the added components can be obtained, or the cathode anticorrosion or anode anticorrosion can be reinforced with the combination of one or more of phosphate, phosphoric acid, polyphosphoric acid, calcium silicate, and zirconium silicate.  Typically the surface treated metal material film is produced by thoroughly mixing the rare earth element compound and the oxyacid, heat treating the mixture (100-200°C., 0.5-24 hours) with the resulting paste product and thoroughly mixed. Added 2O3 reacted with ortho-phosphoric acid (n) or poly-phosphoric acid (o) to obtain cerium compounds for the surface treatment agents.  Also, a phosphoric acid such as ortho-phosphoric acid, poly-phosphoric acid or meta-phosphoric acid (p) or a mixture thereof, and/or an accelerating substance, into the zinc surface. Phosphate salt such as ammonium phosphate (g) were further added to adjust the molar ratio of H3PO4 to cerium to the prescribed value.  From Col. 15 for enhanced performance, for a surface treating layer passivation film forming aids can be added such as added phosphoric acid or polyphosphoric acid, or other additives including calcium carbonate, calcium silicate, and zirconium silicate.  Shoji from Col. 8, lines 65-66 discloses that the amount of the rare earth element and/or group IVA element, i.e. cerium, present in the film, i.e. primer, 2 or greater.  At a mg amount or greater such an amount overlaps with that of pending claim 24 of an amount from 0.1 to 2 % by weight of the primer.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  From example 14 Shoji discloses that the cerium compound like cerium oxide can be crushed to fine particles of 1 µm or smaller.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).   Here both Heimann and Shoji have the purpose of improving corrosion protection for aluminum containing metals by a surface treatment or primer having silicates, where Shoji includes cerium (III) phosphate for enhanced corrosion protection 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann the silicate coating on aluminum and magnesium alloys with a top coating of silicone-containing silane, as afore-described, where to the silicate coating of Heimann from Shoji cerium metaphosphate or cerium phosphate {reading on cerium (III) phosphate} is added to the silicate coating as a fine particle of 1µm or less with calcium silicate of Heimann because both Heimann and Shoji have calcium silicate in the coating or treatment for aluminum type metals motivated to effect reinforcing a barrier effect of the corrosion resistant coating layer or suppressing elution of the added components can be obtained, or the cathode anticorrosion or anode anticorrosion for enhanced performance as for the coating system of Claims 1-3, 5-6, and 24.  The combination of Shoji with Heimann has a reasonable expectation of success because both Shoji and Heimann are for surface treatments or primers of aluminum type metallic materials that have silicate for corrosion resistance.  
However Heimann as modified with Shoji disclosing fine particles of cerium oxide does not expressly disclose the cerium phosphate as a powder.  
Shen discloses in the abstract and at ¶s 0019, 0027-0030, 0037, 0043 and 0054 a negative ion far infrared nanometer multifunctional material, which comprises the following ingredients in parts by weight: 1 to 86 parts of ore 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate, as afore-described, where from Shen the cerium phosphate of Heimann as modified is a powder useful with silicates and silicones in a coating as in Heimann as modified motivated to provide a coating with anionic far-infrared nano-multifunctional material high anion content, resulting in a long time, the infrared and the human body far infrared wavelength range consistent, resulting in resonance to play a health care purposes at the same time and also release negative ions to improve the role of the home environment as for the coating system of Claims 1-3, 5-6, and 24.  The combination of the Shen reference with the Heimann as modified references has a reasonable expectation of success because both Shen and Heimann as modified have coatings with silicates and silicones.   
Even though Heimann as modified discloses the silicate improves adhesion with a top coat, Heimann does not expressly disclose a polysiloxane topcoat.   
Kato discloses in the abstract and at ¶s 0003-0007, 0013 and 0017a friction modifier for a top coating agent for a hexavalent chromium-free trivalent pending claim 5 given the low % by weight of the siloxane at 30 %.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  In the alternative even if the g/L does not overlap the wt. % of pending claim 5, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate {i.e. Cerium (III) phosphate} as a powder on aluminum and magnesium alloys with a top coating of silicone-containing silane, as afore-described, where from Kato the top coating is the silicon-containing modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber motivated to have a silicate coated or treated of aluminum, magnesium metal substrate coated with a top coating for stable friction coefficient, a high corrosion resistance as for the coating system of Claims 1-3, 5-6, and 24.  Furthermore the combination of Kato with Heimann as modified has a reasonable expectation of success because Kato discloses the top coating agent for chromium-free chemical conversion coating film on a surface of a substrate of a metal such as aluminum and 
However Heimann as modified does not expressly disclose a dibasic ester in the primer.  
Huaqing as does Heimann is directed to corrosion resistance of metals as disclosed in the abstract and at the Technical field, Background Technique and Summary of the invention for anticorrosive antirust oil, made from the following materials according to parts by weight: 100-150 parts of mineral oil, 2-5 parts of wool fat, 3-5 parts of sodium citrate, 5-10 parts of ethyl silicate, 4-6 parts of oleic acid, 2-3 parts of dimethyl glutarate, 3-5 parts of dialkyl diphenylamine, 2-4 parts of tert-butyldiphenylchlorosilane, 1-3 parts of tetradecyloleate, 2-5 parts of polyoxyethylene stearate, 2-4 parts of dimethyl glutarate, 3-5 parts of p-phenylenediamine, and 1-3 parts of a preservative such as 5-8 parts of siloxane, 4-7 parts of silicone oil, and 1-3 parts of sodium pyrophosphate.  The antirust oil has the advantages of good anticorrosive property, durability, good physical properties, convenience of use and the like as for the metalworking industry.  Applicants indicate in the pending application as filed as represented by US Patent Application Publication 2019/0031886, (“Pub”) at ¶s 0029 and 0046 that DBE-5 as a dibasic ester can be dimethyl glutarate.      
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified .   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view Shoji evidenced by RN-13454-72-3 further in view of Shen and further in view of Kato evidenced by 1976-00729X and further in view of Huaqing and further in view of JP61-066752 Ishiwatari et al.   
For JP61-066752 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will 
For Claim 4 Heimann in view Shoji further in view of Kato Shen and further in view of Kato further in view of Huaqing is applied as to Claim 1, however Heimann as modified does not expressly disclose a polydimethylsiloxane.   
Ishiwatari discloses in the abstract compounding a silicon with specific amounts of a specific silicon compound, an organic-modified montmorillonite and water to provide a gel composition containing silicone oil having arbitrary viscosity, and good age stability and workability.  The compounding is of: (A) 20∼90(wt.)% silicon oil (e.g. dimethylpolysiloxane) with (B) 0.1∼30% one or more polyoxyalkylene-modified organopolysiloxanes of formula I∼formula III 
    PNG
    media_image1.png
    266
    666
    media_image1.png
    Greyscale
  where R is methyl, etc.; R' is H or 1∼12C alkyl; P is 1∼5; q is 2∼3; X, m and n are numbers corresponding to a compound containing 2∼20% polyoxyalkylene in the molecule and having a viscosity of 5∼3,000cst), (C) 0.1∼15% organic- modified montmorillonite clay mineral and (D) 0.2∼80% water.  Given from 
    PNG
    media_image2.png
    91
    72
    media_image2.png
    Greyscale
 where “m” m, represents a numerical value such that the average number of polyoxyalkylene modified organopolysiloxanes is 2 to 20% by weight and the viscosity of the polyoxyalkylene modified organopolysiloxane is 5 to 3000 centistokes at 25°C., then with m for the unit at more than that for 20 % by weight and R as 1∼12C alkyl, encompassing methyl then the unit is a polydimethylsiloxane segment.  Ishiwatari divulges in § “Effect of the invention” that with controllable viscosity the composition with the silicone oil can be used over a wide range such as the base and automobile wax and a furniture wax {i.e. coating composition}.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, as afore-described for Claim 1, where from Ishiwatari the polypropylene glycol-modified organopolysiloxanes are with polydimethylsiloxane segments to contribute to having arbitrary viscosity, and good age stability and workability as for the coating system of Claim 4.  The combination of Ishiwatari with Heimann as modified has a reasonable expectation of success because Heimann as modified .  
Claims 7, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view Shjio evidenced by RN-13454-72-3 further in view of Shen and further in view of Kato evidenced by 1976-00729X and further in view of Huaqing and further in view of CN 104927457, Liuzhou Shantai Gas Co Ltd, Zhegui evidenced by CN 201681987U, Hao Rong.  
For CN 104927457 and CN 201681987U the English machine translations were retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and are hereafter respectively referred to as “Zhequi” and “Rong”.    
Regarding Claims 7, 22-23 and 25 Heimann in view Shjio further in view of Shen and further in view of Kato and further in view of Huaqing is applied as to Claim 1, along with the disclosure of Heimann at ¶s 0007 and 0052 that the silicate medium can have a dopant of zinc oxide to control or modify the characteristics of the film or layer.  However Heimann as modified does not expressly disclose the primer further comprises polyethyleneimine and 3-glycidoxypropyltrimethoxysilane.  
Zhequi discloses at ¶s 0004 and 0007-0008 the inert gas cabinet is prone to corrosion after being used for a long time.  Rong evidences in the abstract that a metal inert gas or nitrogen cabinet is corroded by acid mist.  Therefore, an claim 7.  Also given that the total mass parts for the composition is 144-145 Claim 22 of from .1 to 10%.  Also given GLYMO is 2 parts by mass the % is 2/145 x 100%= 1.38% which is within the range of pending Claim 23 from .1 to 5%.  Additionally given the ratio of GLYMO/PEI of 2/3 the ratio is 0.66 which is within the range of 0.4-1 for pending Claim 25.  Zhequi divulges in the abstract that the anticorrosion paint is high in anticorrosion performance when being used for a long time.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, as afore-described for Claim 1, where from Zhequi 2.1 % of PEI and 1.38 GLYMO with a ratio of GLYMO to PEI of 0.066 are included in an anticorrosion coating for metal substrate like that of Heimann as modified motivated to have a contribution for high anticorrosion performance for a long time as for the coating system of Claims 7, 22--23 and 25.  The combination of Zhequi with Heimann as modified has a reasonable expectation of success because both Zhequi and Heimann as modified are water containing and silicon containing, silicate for Heimann and silane for Zhequi, to provide anti-corrosion coatings for metal.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view Shjio evidenced by RN-13454-72-3 further in view of Shen and further in view of Huaqing and further in view of Kato evidenced by 1976-00729X and further in view of Zhegui evidenced by Rong and further in view of U.S. 2008/0090069, Walters et al. (hereinafter “Walters”).    
Regarding Claim 9 Heimann in view Shjio further in view of Shen and further in view of Huaqing and further in view of Kato and further in view of Zhequi is applied as to Claim 7, however Heimann as modified does not expressly disclose the methyltrimethoxysilane.  
Walters discloses in the abstract and at ¶s 0011 and 0073-0074 coating compositions that include corrosion resisting particles such that the coating composition can exhibit corrosion resistance properties for enhancing the corrosion resistance of an aluminum substrate with a primer.  The primer has corrosion resisting particles comprising magnesium oxide, where the particles comprise an inorganic oxide network.  The inorganic oxide network comprises silicon resulting from the hydrolysis of an organosilane, such as silanes comprising two, three, four, or more alkoxy groups. Specific examples of suitable organosilanes include methyltrimethoxysilane or γ-glycidoxypropyltrimethoxysilane along with potassium silicate.  Given methyltrimethoxysilane can be used as γ-glycidoxypropyltrimethoxysilane for the same purpose of the inorganic network used along with potassium silicate, then the methyltrimethoxysilane can be combined with γ-claim 7 to read on pending Claim 9. (See MPEP § 2144.06).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester and PEI and GLYMO on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, as afore-described for Claim 7, where from Waters methyltrimethoxysilane and γ-glycidoxypropyltrimethoxysilane are included with silicate as is zinc oxide motivated to enhance the corrosion resistance of a primer for a substrate with aluminum for the coating systems of Claim 9.  The combination of Waters with Heimann as modified has a reasonable expectation of success because both Waters and Heimann are directed to corrosion resistant coatings.     
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view Shoji evidenced by RN-13454-72-3 further in view of Shen and further in view of Huaqing and further in view of Kato evidenced by 1976-00729X and further in view of JP09077976 English abstract hereinafter referred to as “JP09077976 Abst”.  
Regarding Claim 10, Heimann in view Shoji further in view of Shen and further in view of Huaqing is further in view of Kato is applied as to Claim 1, however Heimann as modified does not disclose the presence of calcium carbonate.  
JP09077976 Abst discloses a modified silicone sealant composition, which is prevented from joint seal splitting, has an improved capability of following the expansion and contraction of a joint, and can form a joint seal with good appearance by incorporating a specified amt. of calcium carbonate whiskers into the same.  This composition contains 1-30wt.% calcium carbonate whiskers, pref. having a length of 2-30μm and an aspect ratio of 4 or higher. When a modified silicone sealant widely used now for sealing the joints of buildings is used for sealing the joints between siding boards, the large size of the board causes a gap between the board and the sealant due to the shrinkage of the board, causing joint seal splitting. This composition containing the whiskers, can form a joint seal which is prevented from splitting, has an improved capability of following the movement (expansion and contraction) of joints, and has a good appearance. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, as afore-described for .  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view Shoji evidenced by RN-13454-72-3 further in view of Shen and further in view of Huaqing and further in view of Kato evidenced by 1976-00729X and further in view of Zhegui evidenced by Rong and further in view of Walters and further in view of JP 2000103993, Toda et al. evidenced by U.S. 2009/0099328, Heitner et al (hereinafter “Heitner”) further evidenced by 	U.S. 2010/0006006, Bohlander et al. (hereinafter “Bohlander”).            
For JP 2000103993 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Toda”.  
Regarding Claim 27, Heimann discloses in the entire document particularly in the abstract and at ¶s 0009, 0040, 0043, and 0052 a silicate containing coating or film upon a metallic surface {i.e. reading on primer} which refers to a metal article or body as well as a non-metallic member having an adhered metal or conductive layer.  Examples of 
Although Heimann discloses silicate with a dopant like zinc oxide, Heimann does not expressly disclose the primer cerium (III) phosphate.  
Shoji directed to surface treatment of metal with a silicate treatment as disclosed in the abstract and at col. 3, lines 14-23 and 51-64; col. 5, lines 4-9 and 42-52 at (39) -(40); col. 6, lines 12-54; col. 7, lines 5-20; col. 11, lines 4-33; col. 15, lines 4-14 and 57-67; and example 10, the surface treated metal materials with corrosion-resistant coating layers has a composition mainly of oxyacid compounds of rare earth elements (lanthanum, cerium, etc.) or Group IVA elements (zirconium, etc.), oxyacids or mixtures thereof.  The corrosion resistant coating layers may also contain resins.  The corrosion resistant coating layers, particularly inorganic layers, may be covered with resin layers.  From Col. 3, a surface treated metal material as in (I), wherein the corrosion resistant coating layer {reading on primer} is composed mainly of a phosphate compound or hydrogen phosphate compound of yttrium, lanthanum and/or cerium, or a mixture thereof.  The phosphate compound or hydrogen phosphate compound is an ortho-(hydrogen) phosphate compound, meta-phosphate compound or poly-3)3); cerium tris(metaphosphate); and cerium(3+) metaphosphate.  The surface treated metal material according to any of (1) to (12) further can contain calcium silicate, zirconium silicate.  From Cols. 6 and 11 the rare earth element compound such as a cerium compound, etc., an effect of reinforcing the barrier effect of the corrosion resistant coating layer or suppressing elution of the added components can be obtained, or the cathode anticorrosion or anode anticorrosion can be reinforced with the combination of one or more of phosphate, phosphoric acid, polyphosphoric acid, calcium silicate, and zirconium silicate.  Typically the surface treated metal material film is produced by thoroughly mixing the rare earth element compound and the oxyacid, heat treating the mixture (100-200°C., 0.5-24 hours) with the resulting paste product and thoroughly mixed. Added components such as cerium compounds and a sufficient amount of water are also added if necessary with addition of added components and water for an increase in the corrosion resistance and film formability. The treatment solution is applied to the metal material, dried and heat treated (for example, at a metal material temperature of 100-200° C. for 30 seconds to 1 hour) to obtain the desired surface treated metal material.  From Col. 7 the metal material for the surface treatment is not particularly restricted, and application may be made to surface treated fused zinc-aluminum-magnesium alloy-plated steel sheets, aluminum and other metal sheets.  From Example 10 and Shoji’s claim 6 a surface treatment agent composed mainly of phosphoric acid and cerium 2O3 reacted with ortho-phosphoric acid (n) or poly-phosphoric acid (o) to obtain cerium compounds for the surface treatment agents.  Also, a phosphoric acid such as ortho-phosphoric acid, poly-phosphoric acid or meta-phosphoric acid (p) or a mixture thereof, and/or an accelerating substance, into the zinc surface. Phosphate salt such as ammonium phosphate (g) were further added to adjust the molar ratio of H3PO4 to cerium to the prescribed value.  From Col. 15 for enhanced performance, for a surface treating layer passivation film forming aids can be added such as added phosphoric acid or polyphosphoric acid, or other additives including calcium carbonate, calcium silicate, and zirconium silicate.  Shoji from Col. 8, lines 65-66 discloses that the amount of the rare earth element and/or group IVA element, i.e. cerium, present in the film, i.e. primer, may be 1 mg/m2 or greater.  From example 14 Shoji discloses that the cerium compound like cerium oxide can be crushed to fine particles of 1 µm or smaller.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).   Here both Heimann and Shoji have the purpose of improving corrosion protection for aluminum containing metals by a surface treatment or primer having silicates, where Shoji includes cerium (III) phosphate for enhanced corrosion protection with silicate.  Given this similar purpose one of ordinary skill in the art would combine the cerium (III) phosphate with the silicate coating of Heimann.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann the silicate coating on aluminum and magnesium alloys with a top coating of silicone-containing silane, as afore-described, where to the silicate coating of Heimann from Shoji cerium metaphosphate or cerium phosphate {reading on cerium (III) phosphate} is added to the silicate coating as a fine particle of 1µm or less with calcium silicate of Heimann because both Heimann and Shoji have calcium silicate in the coating or treatment for aluminum type metals motivated to effect reinforcing a barrier effect of the corrosion resistant coating layer or suppressing elution of the added components can be obtained, or the cathode anticorrosion or anode anticorrosion for enhanced performance as for the coating system of 
However Heimann as modified with Shoji disclosing fine particles of cerium oxide does not expressly disclose the cerium phosphate as a powder.  
Shen discloses in the abstract and at ¶s 0019, 0027-0030, 0037, 0043 and 0054 a negative ion far infrared nanometer multifunctional material, which comprises the following ingredients in parts by weight: 1 to 86 parts of ore powder, 1 to 115 parts of rare earth powder and 1 to 200 parts of silica gel.  The functional material has the advantages that on the basis of the prior art, the functional material capable of obviously improving the capability of generating negative ions of ore and rare-earth salts through air ionization is provided; on the other hand, the infrared ray releasing capability of the ore and the rare-earth salts can be obviously improved.  As a preferred embodiment, the rare earth powder can be cerium phosphate powder {reading on Cerium (III) phosphate}, and the silica gel comprises a food silica gel or a modified silica gel such as a rare earth metal salt modified silica gel.  Also the use of rare earth metal modified silicone and rare earth powder, ore powder play a synergistic effect, not only can enhance the mechanical strength of silica gel, rare earth metal and silica gel chelate, the use of rare earth metals, ore powder, rare earth salt powder three mutual effects.  The role of rare earth elements of the atomic number is high, the atomic radius is large, with not full of 4f electronic layer structure, a variety of 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate, as afore-described, where from Shen the cerium phosphate of Heimann as modified is a powder useful with silicates and silicones in a coating as in Heimann as modified motivated to provide a coating with anionic far-infrared nano-multifunctional material high anion content, resulting in a long time, the infrared and the human body far infrared wavelength range consistent, resulting in resonance to play a health care purposes at the same time and also release negative ions to improve 
Even though Heimann as modified discloses the silicate improves adhesion with a top coat, Heimann does not expressly disclose a polysiloxane topcoat.   
Kato discloses in the abstract and at ¶s 0003-0007, 0013 and 0017a friction modifier for a top coating agent for a hexavalent chromium-free trivalent chromium chemical conversion coating film or chromium-free chemical conversion coating film, said top coating comprising a polyoxyalkylene fatty acid ester; a modified organopolysiloxane; a water-soluble glycol ether; and water to impart a stable friction coefficient, a high corrosion resistance, and the like to a surface of a substrate of a metal such as aluminum, magnesium, zinc, or a zinc alloy on which a trivalent chromium chemical conversion film or a chromium-free chemical conversion film is formed.  Evidence by 1976-00729X shows an alkali solution containing.  L+ and silicate ion is used for conversion coating of Al and its alloys.  The preferred silicate ion content is 0.3-5 wt. % (as SiO2). In an example, an Al sheet was dipped in a conversion coating solution containing LiOH 0.8, NaOH 1.2 mole/l., and Na2SiO3 3 wt. % at 75º for 1.5 min to uniformly coat with a corrosion-resistant gray layer.  A treatment using a top coating agent in which a modified organopolysiloxane and a water-soluble glycol ether are contained in a water solvent and to which a polyoxyalkylene fatty acid ester is 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under 
However Heimann as modified does not expressly disclose a dibasic ester in the primer.  
Huaqing as does Heimann is directed to corrosion resistance of metals as disclosed in the abstract and at the Technical field, Background Technique and Summary of the invention for anticorrosive antirust oil, made from the following materials according to parts by weight: 100-150 parts of mineral oil, 2-5 parts of wool fat, 3-5 parts of sodium citrate, 5-10 parts of ethyl silicate, 4-6 parts of oleic acid, 2-3 parts of dimethyl glutarate, 3-5 parts of dialkyl diphenylamine, 2-4 parts of tert-butyldiphenylchlorosilane, 1-3 parts of tetradecyloleate, 2-5 parts of 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate {i.e. Cerium (III) phosphate} as a powder on aluminum and magnesium alloys with a top coating of silicone-containing silane, where the top coating is the silicon-containing modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, as afore-described, where from Huaqing along with the silicate for anticorrosion dimethyl glutarate is present in the silicate coating of Heimann as modified as useful with silicate and a phosphate like pyrophosphate for anticorrosion and useful with silane, siloxane, and silicone oil, motivated to contribute to have a silicate coated or treated of aluminum, magnesium metal substrate with good anticorrosive property, durability, good physical properties, and convenience of use as for the coating system of Claim 27.  Furthermore the combination of Huaqing with Heimann as modified has a 
However Heimann as modified does not expressly disclose the primer further comprises polyethyleneimine and 3-glycidoxypropyltrimethoxysilane.  
Zhequi discloses at ¶s 0004 and 0007-0008 the inert gas cabinet is prone to corrosion after being used for a long time.  Rong evidences in the abstract that a metal inert gas or nitrogen cabinet is corroded by acid mist.  Therefore, an object is to effectively seal the gas cabinet and the air contact surface with an inert gas cabinet corrosion-resistant coating having the capability of overcoming the abovementioned defects.  In order to solve the above technical problems, an inert gas cabinet corrosion-resistant coating, has the composition is as follows: 1-2 parts by mass of tetramethylammonium bromide, 95 parts by mass of deionized water, 2 parts by mass of isomer Decitol polyoxyethylene ether, 1 part by mass of acetone, 2 parts by mass of methyl ethyl ketone, 1 part by mass of diethyl ketone, 3 parts by mass of diethyl ether, 1 part by mass of vinyltrimethoxysilane, and 3 parts by mass of γ-(methacryloyl) Oxy)propyltrimethoxysilane, 2 parts by mass of aziridine crosslinking agent, 4 parts by mass of polyethylene glycol, 4 parts by mass of polyacrylamide, 2 parts by mass of propylene glycol dimethyl ether, 1 part by mass of propylene glycol monoethyl ether, 2 Parts by mass of ethylene glycol monobutyl ether, 2 parts by mass of polyvinyl alcohol, 3 parts by mass of polyallylamine, 2 parts by mass of 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, as afore-described, where from Zhequi 2.1 % of PEI and 1.38 GLYMO with a ratio of GLYMO to PEI of 0.066 are included in an anticorrosion coating for metal substrate like that of Heimann as modified motivated to have a contribution for high anticorrosion performance for a long time as for the coating system of Claim 27.  The combination of Zhequi with Heimann as modified has a reasonable expectation of success because both Zhequi and Heimann as modified are water containing and silicon containing, silicate for Heimann and silane for Zhequi, to provide anti-corrosion coatings for metal.   
However Heimann as modified does not expressly disclose the methyltrimethoxysilane.  
Waters discloses in the abstract and at ¶s 0011 and 0073-0074 coating compositions that include corrosion resisting particles such that the coating composition can exhibit corrosion resistance properties for enhancing the corrosion resistance of an aluminum substrate with a primer.  The primer has corrosion resisting particles comprising magnesium oxide, where the particles comprise an inorganic oxide network.  The inorganic oxide network comprises silicon resulting from the hydrolysis of an organosilane, such as silanes comprising two, three, four, or more alkoxy groups. Specific examples of suitable organosilanes include methyltrimethoxysilane or γ-glycidoxypropyltrimethoxysilane along with potassium silicate.  Given methyltrimethoxysilane can be used as γ-glycidoxypropyltrimethoxysilane for the same purpose of the inorganic network used along with potassium silicate, then the methyltrimethoxysilane can be combined with γ-glycidoxypropyltrimethoxysilane. (See MPEP § 2144.06).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester and PEI and GLYMO on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with 
Applicants are reminded regarding the wording of Claim 27 of “…wherein the 3-glycidoxyproplytrimethoxysilane covalently couples the silicate to the polyethyleneimine…” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit 
Heimann as modified does not expressly disclose Toda discloses  the glycidoxypropyltrimethoxysilane covalently couples the silicate to the polyethyleneimine.  
Toda discloses in the abstract and at ¶s 0007, 0009, 0012, 0013-0014, 0019, 0029-0030 0033, 0046 and 0048 and examples 1-2 a composition capable of providing a packaging film including aluminum scarcely causing cracks by rubbing or pulling, and having excellent gas barrier properties by including a specific water-soluble polymer, a specified water glass and a specific silane coupling agent.  This composition comprises an aqueous solution containing (A) a water-soluble polymer containing amino groups or hydroxyl groups in the molecule (preferably a polyamine or a polyvinyl alcohol-based polymer) more preferably polyethyleneimine), (B) a water glass (like sodium or potassium silicates preferably lithium silicate or combination of two or more) and (C) a silane coupling agent (preferably alkoxysilanes like glycidoxypropyltrimethoxysilane). The weight ratio A/B of the components A to B is preferably 0.01-10. The weight ratio B/C of the components B to C is preferably 0.1-500.  With such weight ratio 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester and PEI and GLYMO on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, where methyltrimethoxysilane and γ-glycidoxypropyltrimethoxysilane are included with silicate as is zinc oxide, as afore-described, where from Toda the silicate, polyethylene imine and glycidoxypropyltrimethoxysilane are coupled as evidenced by Bohlander and Heitner motivated to provide a barrier film with water resistance with aluminum as for the coating systems of Claim 27.  The combination of Toda with Heimann as modified has a reasonable expectation of success because Toda has silicate, polyethyleneimine and glycidoxypropyltrimethoxysilane in a film as modified Heimann for a corrosion resistant barrier coating.   
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Heimann in view Shjio further in view of Shen and further in view of Huaqing and further in view of Kato evidenced by 1976-00729X and further in view of Zhegui evidenced by Rong and further in view of Walters and further in view of Toda evidenced by Heitner”) further evidenced by Bohlander and further in view of U.S. 2013/0020335, Schmidt et al. hereinafter “Schmidt”) and further in view of CN 105121711, Jianping et al.  
For CN 105121711 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Jianping”.  
Regarding Claim 28, Heimann in view Shjio further in view of Kato is applied as to Claim 1, however Heimann as modified does not expressly disclose that the primer has fumed silica and glycerol.   
Schmidt discloses in the abstract and at ¶s 0016, 0022, 0041,0069-0070, 0076, 0082, 0086 and its claim 30 articles comprising a metal surface such as aluminum and aluminum alloys provided with a glass-, glass-ceramic- or ceramic-type protective layer, characterized in that the protective layer comprises a base layer comprising a matrix made of an alkali and/or alkaline earth silicate and an alkali metal- and alkaline earth metal-free top layer comprising a matrix made of an oxidic silicon compound, such as polysiloxane, and to a method for the manufacture of said articles.  The articles comprising the protective layer exhibit high chemical resistance and improved non-stick properties.  The application methods for the coating compositions are spray-coating, printing and other methods such as screen printing, roller coating, flexoprint, pad printing, 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester and PEI and GLYMO coupled with the silicate on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, where methyltrimethoxysilane and γ-glycidoxypropyltrimethoxysilane are included with silicate as is zinc oxide, as afore-described in Claim 27, where from Schmidt the silicate coating as a base coat {primer} and the polysiloxane topcoat are densified together thereby forming a protective layer where fumed silica is included to interact with the base coat as a catalyst with reasonable expectation of success given that such single protective layers that are densified together in Schmidt motivated to exhibit high chemical resistance and improved non-stick properties, whereby the metallic surface is provided with a weather-resistant, corrosion inhibiting, scratch-resistant, alkali-resistant protective layer which especially also helps to prevent soiling, for example by fingerprints, water, oil, grease, surfactants, and dust as for the coating system of Claim 28.  Furthermore the combination of Schmidt with Heimann as modified has a reasonable expectation of success because Schmidt discloses silicate coatings for aluminum alloys and Heimann as modified also has 
However Heimann as modified does not expressly disclose glycerol in the primer or base layer protective layer.  
Jianping discloses in the abstract, background technique and Examples 12-16 penultimate ¶ before Table 4 a coating for metal substrates optionally produced with an electrolyte solution, comprising metal silicate and metal oxide, said coating comprising interstitial spaces having a size of 5 [mu]m or less with glycerol added to the sodium silicate for good corrosion resistance for the metal substrate.  Such a coating provides a coated metal substrate that conforms to regulatory standards, is environmentally friendly, and at the same time provides a coating having comparable or superior resistance characteristics.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Heimann as modified the silicate coating with cerium metaphosphate or cerium phosphate powder and dimethyl glutarate dibasic ester and PEI and GLYMO coupled with the silicate on aluminum and magnesium alloys with a top coating of silicon-containing a modified organopolysiloxane of polypropylene glycol-modified organopolysiloxanes with UV absorber, where methyltrimethoxysilane and γ-glycidoxypropyltrimethoxysilane are included with silicate as is zinc oxide where fumed silica is in the primer or interacts with the base coat for catalyst, as afore-described, where from Jianping glycerol is included with the silicate coating as a .   
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner’s reason for indicating allowability for Claim 29, if amended, is that with the terms “consists of” for Claim 29 the claim distinguishes over the cited art including Heimann in that Heiman has a basic pH.  However, with “consists of” Claim 29 does not recite a solvent or water or any pH control.  
Response to Arguments
Applicants’ amendments and arguments filed 1/28/2021 have been fully considered but are moot in view of the new grounds of rejection set forth above to reject the amended and new claims.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787